Citation Nr: 1020553	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-10 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye disorder, 
claimed as ocular hypertension.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Appellant served on active duty from May 1969 to January 
1973.  He also had additional service in the reserves, 
including on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
Regrettably, the Board must remand the Appellant's claims to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, direct service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).



In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); 
Velez v. West, 11 Vet. App. 148, 158 (1998).

A September 2003 report from the VA Agent Orange Clinic list 
diagnoses of type II diabetes mellitus, hypertension, 
controlled, coronary artery disease, status post bypass 
surgery, and history of congestive heart failure, currently 
compensated.  A September 2003 letter from a private doctor, 
D.G., O.D., also indicates the Appellant has cataract changes 
to the lens of both eyes.  So there is competent medical 
evidence confirming he has all of the conditions claimed.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
claimed disability, to establish the Appellant at least has 
it, and that, without this minimum level of proof, there can 
be no valid claim).  See, too, Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  Hence, resolution of these claims turns on 
whether the record also establishes a relationship or 
correlation between these conditions and his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."); see, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The Appellant posits several theories as to how these claimed 
disorders are related to his military service, and all 
potential theories of entitlement must be considered when 
deciding these claims.  See Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).

The Appellant's first theory of entitlement is predicated on 
his asserted exposure to Agent Orange while serving in 
Vietnam.  Specifically, he asserts that he served in Vietnam 
sometime in 1970, between May and the end of that year.  And 
he contends that his type II diabetes mellitus is the result 
of that exposure and that his other claimed conditions - 
namely, his hypertension, eye disorder, and heart disorder, 
are all secondary to the type II diabetes mellitus.  So, 
under this theory of entitlement, all of his claims turn on 
whether the record establishes his exposure to Agent Orange 
in Vietnam.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  This presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  But even if 
an Appellant does not have a disease listed at 38 C.F.R. § 
3.309(e), it is presumed he was exposed to herbicides if he 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence establishing he was not.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Type II 
Diabetes Mellitus is amongst the diseases associated with 
herbicide exposure for purposes of this presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Appellant's service personnel records show that, during 
the relevant time in question, from May to December 1970, he 
served aboard the USS America.  The record includes a 
document entitled, "Carrier Deployments During the 
Vietnam Conflict," indicating that during that time frame 
the USS America was 
in port at Subic Bay, Hong Kong, Manila, and Yokosuka, Japan.  
Consequently, this document fails to confirm the Appellant's 
alleged service in Vietnam.



The Appellant's DD Form 214 shows he received the Vietnam 
Service Medal (VSM), the Republic of Vietnam Campaign Medal, 
and the Armed Forces Expeditionary Medal.  Although these 
medals are commendable in their own right, they are 
insufficient, alone, to establish that he ever set foot on 
the landmass of Vietnam or in the inland waterways.  The VSM, 
as an example, was awarded to all members of the Armed Forces 
of the United States serving in Vietnam and the contiguous 
waters or airspace thereover, as well as for those who served 
in Thailand, Laos or Cambodia while serving in direct support 
of operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  Furthermore, according to a recent Federal 
Circuit Court holding, service aboard a ship, even a ship in 
close proximity to the Republic of Vietnam, nevertheless 
fails to warrant application of the presumption of herbicide 
exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The Appellant's service personnel records are completely 
unremarkable for any credible indication he served in-country 
in Vietnam - including on a temporary duty (TDY) assignment.  
The record also contains several PIES responses indicating 
his asserted service in Vietnam could not be verified.  
Also, in July 2004, the RO sent him a letter asking that he 
provide information supporting his assertion that he actually 
set foot in Vietnam.  Given these unsuccessful attempts by VA 
to verify his purported service in Vietnam, the Board finds 
that additional attempts to verify this assertion would be 
futile.  See 38 C.F.R. § 3.159(c)(2) and (3).

But even if an Appellant is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may 
be established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude an Appellant from 
establishing service connection with proof of actual direct 
causation).

The Court has specifically held that the provisions set forth 
in Combee, which, instead, concerned exposure to radiation, 
are nonetheless applicable in cases, as here, involving 
claimed exposure to Agent Orange.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Concerning this, the Appellant has asserted that he is sure 
Agent Orange was present when he served in the Philippines.  
See his April 2006 statement.  As mentioned, the record 
indicates he served aboard the USS America during the time 
the carrier was in port at Sonic Bay and Manilla, so his 
service in the Philippines is corroborated.  However, he has 
presented no objective evidence supporting his asserted Agent 
Orange exposure there.  In fact, as concerns this theory, his 
argument essentially is "there is no way to say that [he] 
was not exposed to Agent Orange."  So he is, in essence, 
arguing for presumptive exposure to Agent Orange - an 
argument that does not apply to service in the Philippines 
during the time indicated, and suggesting that VA bears the 
burden of rebutting his uncorroborated assertion regarding 
being so exposed.  Furthermore, he has neither submitted nor 
identified any sources of any objective evidence of actual 
exposure to Agent Orange (or any other herbicide) during the 
course of his military service, including while in the 
Philippines during the time in question.  Consequently, 
there is insufficient evidence to conclude he was exposed to 
Agent Orange in that capacity.

The Appellant also has asserted that he was exposed to other 
chemicals and substances while aboard the USS America - 
through the ventilation system and in the course of 
performing his duties, and he partly attributes his claimed 
conditions to that additional exposure to such toxic agents.  
But, other than his assertion, there is nothing of record 
indicating this exposure ever occurred.  And as concerning 
the lack of supporting evidence, he again argues that there 
is no way to say that he was not exposed to such agents as he 
asserts - as if, again, VA has the burden of refuting his 
uncorroborated assertion.  VA does not, however, and the 
Board sees additionally that his military occupational 
specialty (MOS) was radio operator - which does not suggest 
his duties involved any such exposure.  Consequently, this 
assertion also is unsupported by the record.

The Appellant's next theory as to how his claimed conditions 
are related to his military service concerns his periods of 
ACDUTRA.  Essentially, he asserts he developed hypertension 
and had early, i.e., prodromal, signs of type II 
diabetes mellitus - including glucose intolerance, while 
serving on ACDUTRA.  See his August 2004 statement.  And, as 
mentioned, he asserts his other claimed conditions are 
secondary to his diabetes.  See 38 C.F.R. § 3.310(a) & (b).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), 
(22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  
As the disorders at issue are diseases as opposed to 
injuries, it is not necessary to address periods of 
INACDUTRA.

The Appellant in this case is a "Veteran" based on his active 
duty service from May 1969 to January 1973.  Therefore, he is 
entitled to "Veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent he is alleging he currently 
has disorders that are a result, instead, of injury or 
disease incurred or aggravated during his time in the 
U.S. Navy Reserves, it must be remembered that only 
"Veterans" are entitled to VA compensation under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish 
status as a "Veteran" based upon a period of ACDUTRA, 
a claimant must establish that he was disabled from disease 
or injury incurred or aggravated in the line of duty during 
that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. 
West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for purposes of other 
periods of service (e.g., his periods of active duty) does 
not obviate the need to establish that he is also a "Veteran" 
for purposes of the period of ACDUTRA where, as here, the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

With respect to the claim for type II diabetes mellitus, the 
Appellant's records up to and throughout his ACDUTRA service 
from February to March 1985 are unremarkable for any relevant 
symptoms (pertinent complaints, findings, etc.).  However, 
the report of his March 15, 1985 annual physical examination 
- 3 days after a period of ACDUTRA, indicates his urine sugar 
was 250 mg/dL.  Following these abnormal test results, he was 
examined by a private physician, T.M.H., M.D., in July 1985.  
Dr. H initially diagnosed glycosuria - rule out diabetes, 
and upon review of the results of the Appellant's August 1985 
glucose tolerance test diagnosed glucose intolerance.  The 
Appellant's physical exam reports between February 1987 and 
February 1993 note his history of glucose intolerance.  And 
the report of his February 1993 annual exam indicates urine 
sugar of 1000 mg/dL and provides a diagnosis of diabetes.  
This documented history raises the question of whether his 
glucose intolerance that was first noted in March 1985 was a 
prodromal symptom of later diaganosed type II diabetes 
mellitus, and if so, whether it was incurred during his 
ACDUTRA service from February 25 - March 12, 1985.  However, 
there is insufficient medical evidence on file to make this 
necessary determination, so the Board has to remand for an 
examination and opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

With respect to his claim for hypertension, the Appellant's 
treatment records are unremarkable as to any relevant 
symptoms up to and throughout his ACDUTRA service from 
February to March 1987.  However, the report of his March 
1988 annual exam indicates high blood pressure.  Following 
that March 1988 high blood pressure diagnosis, his service 
records indicate he had another period of ACDUTRA from April 
to May 1988.  His records also show that his February 1989 
annual exam report notes hypertension, but that he was still 
considered qualified for service.  This evidence raises the 
questions of:  (1) whether he experienced prodromal symptoms 
of hypertension (namely, high blood pressure) while on 
ACDUTRA; and (2) even if his hypertension was not incurred 
during a period of ACDUTRA, whether it nonetheless may have 
been chronically aggravated by subsequent periods of ACDUTRA.  
See EF v. Derwinski, 1 Vet App 324 (1991) (VA must consider 
all potential basis of entitlement reasonably raised by the 
record).  However, there is insufficient medical evidence on 
file to make these necessary determinations, so a remand for 
an examination and opinion is needed concerning this as well.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The AMC/RO also, on remand, need to readjudicate the 
Appellant's eye disorder and heart condition claims after 
completion of this necessary additional development - 
particularly as his sole ground of seeking service connection 
for these additional conditions is on a secondary basis.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(indicating issues are "inextricably intertwined" when they 
are so closely tied together that a final decision concerning 
one or more of the claims cannot be rendered until a decision 
on another.  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters). See also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  And further concerning the Appellant's eye 
disorder claim, the Board also sees the treatment records 
from Dr. D.G. include a May 1999 notation regarding 
hypertensive retinopathy.  So if the hypertension is linked 
to his military service, then this medical evidence suggest 
his retinopathy should be, as well, because it is a residual 
complication.

The RO has not requested or otherwise obtained records 
verifying all of the Appellant's periods of ACDUTRA.  VA is 
required to assist the Appellant in developing his claim.  38 
U.S.C.A. § 5103A(b)(1).  And insofar as records from a 
Federal department agency may aid in the development of his 
claim, VA must attempt to obtain these records until it is 
reasonably certain they do not exist or that any further 
efforts to obtain them would be futile.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1). 



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any 
other appropriate State or Federal agency, 
and obtain documented verification of any 
and all periods when the Appellant was on 
ACDUTRA.  This includes requesting copies 
of any service separation documents.  
Prepare a memo indicating his periods of 
ACDUTRA service.

If no such records can be found, or if 
they have been destroyed, ask for specific 
documented confirmation of this fact.  If 
it is reasonably certain these records do 
not exist or that any further efforts to 
obtain them would be futile, provide the 
Appellant an explanation of how 
service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified.  
38 C.F.R. § 3.159(e).

2.  Schedule the Appellant for appropriate 
VA C&P Exams to assess the nature and 
etiology of his claimed conditions.  

Have the examiners provide medical nexus 
opinions as to the likelihood (very 
likely, as likely as not, or unlikely) 
the Appellant initially experienced 
prodromal symptoms or the manifestation of 
Type II Diabetes Mellitus and/or 
hypertension during any period of ACDUTRA 
- particularly addressing the diagnosis of 
glucose intolerance in March 1985 (3 days 
after a period of ACDUTRA had concluded) 
and the diagnosis of high blood pressure 
in March 1988.

Should the examiner determine it is very 
likely or as likely as not the Appellant 
initially experienced prodromal symptoms 
or the manifestation of Type II Diabetes 
Mellitus while serving on ACDUTRA, have 
him or her also provide a medical nexus 
opinion as to the likelihood (very likely, 
as likely as not, or unlikely) 
the hypertension or any currently 
diagnosed eye or heart disorder is 
proximately due to, the result of, or 
chronically aggravated by (i.e., secondary 
to) the Type II diabetes mellitus.

Should the examiner determine instead that 
it is unlikely the Appellant initially 
experienced prodromal symptoms or the 
manifestation of hypertension during a 
period of ACDUTRA, an opinion is needed as 
to the likelihood (very likely, as likely 
as not, or unlikely) the hypertension was 
chronically (meaning permanently) 
aggravated by subsequent periods of 
ACDUTRA beyond its natural progression. 

Have the examiner also provide a medical 
nexus opinion as to the likelihood (very 
likely, as likely as not, or unlikely) any 
currently diagnosed eye disorder - 
including especially retinopathy, is 
secondary to the hypertension or Type II 
Diabetes Mellitus (provided it is first 
determined the hypertension and/or Type II 
Diabetes Mellitus are related to the 
Veteran's military service, including his 
ACDUTRA service, or originated therein.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiners for review of the 
pertinent medical and other history.

The Appellant is hereby advised that 
failure to report for this examination, 
without good cause, may have detrimental 
consequences on these pending claims for 
service connection.  See 38 C.F.R. § 
3.655. 

3.  Then readjudicate the claims in light 
of all additional evidence obtained.  If 
the claims are not granted to the 
Appellant's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration of 
these claims.

The Appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


